DETAILED ACTION
	
Response to Arguments
Applicant's arguments filed 02-09-2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art does not teach each of the elements claimed. Specifically the cited combination of Segami and Jeong fails to teach “diagnosing, by the controller, the operation of the fuel cell load device based on at least one selected from the group consisting of: current output from the fuel cell stack, current flowing within the fuel cell load device, and a speed of decrease in voltage of the fuel cell stack” as recited in claim 15. Examiner respectfully disagrees.
Segami (JP 2010244919) teaches a fuel cell control method, wherein the control unit operate the load device based on the power (current) supplied from the output power detection unit [14] to the load (see Abstract, paragraphs 34, 37, 44-45). As shown on page 4 of the Office Action mailed 12-09-2020, Segami fails to teach the diagnosing step (i.e. diagnosing whether the connected fuel cell load device is operated without failure). 
Jeong (US 2014/0162157) teaches a failure diagnosis apparatus, wherein a load [R1] is connected between the first terminal and second terminal of the fuel cell stack [2] (see annotated figure 1 below, paragraphs 26-28). 

    PNG
    media_image1.png
    403
    735
    media_image1.png
    Greyscale

Jeong further teaches that the diagnosing processing unit is configured to determine whether load current flows through the load unit (i.e. fuel cell load device is operated without failure) based on the fuel cell stack current or voltage (paragraph 14). 
Examiner submits that it would have been obvious to one of ordinary skill in the art to use such control method (i.e. a diagnosing process to determine failure in load device) before the effective filing date of the claimed invention because Jeong discloses that such control method can diagnose failure in the fuel cell system using a simple structure and improve performance of the fuel cell system (paragraph 11). 
Applicant argument’s that the diagnosing process cited in the prior art is clearly different form that of claimed subject matter is not persuasive. Jeong teaches a diagnosing process to determine failure in the fuel cell stack and the load unit connected to the fuel cell stack (i.e. failure in the fuel cell stack is expected to be failure in the operation of the load unit connected to the fuel cell stack). Applicant arguments are still not persuasive because Jeong by measuring voltage and current of the fuel cell stack (i.e. current sent to the connected to load unit [R1]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OSEI K AMPONSAH/Primary Examiner, Art Unit 1729